 Case 13-14510-KHK                      Doc 55 Filed 01/12/19 Entered 01/13/19 00:23:11                      Desc Imaged
                                             Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Ivone Angeli Weber                                        Social Security number or ITIN   xxx−xx−7669
                      First Name   Middle Name   Last Name                      EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                        Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Virginia

Case number: 13−14510−KHK



Discharge of Debtor                                                                                                      12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

             Ivone Angeli Weber
             aka Ivone Pilas Weber, fka Ivone A Abusbitan

                                                                          For the court:          William C. Redden
             January 10, 2019                                                                     Clerk


Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                            Most debts are discharged
                                                                          Most debts are covered by the discharge, but
Creditors cannot collect discharged debts                                 not all. Generally, a discharge removes the
                                                                          debtors' personal liability for debts provided for
This order means that no one may make any                                 by the chapter 13 plan.
attempt to collect a discharged debt from the
debtors personally. For example, creditors cannot                         In a case involving community property: Special
sue, garnish wages, assert a deficiency, or                               rules protect certain community property owned
otherwise try to collect from the debtors personally                      by the debtor's spouse, even if that spouse did
on discharged debts. Creditors cannot contact the                         not file a bankruptcy case.
debtors by mail, phone, or otherwise in any
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                             Some debts are not discharged
debtors damages and attorney's fees.                                      Examples of debts that are not discharged are:
However, a creditor with a lien may enforce a
claim against the debtors' property subject to that                            ♦ debts that are domestic support
lien unless the lien was avoided or eliminated. For                              obligations;
example, a creditor may have the right to foreclose
a home mortgage or repossess an automobile.
                                                                               ♦ debts for most student loans;
This order does not prevent debtors from paying
any debt voluntarily. 11 U.S.C. § 524(f).
                                                                               ♦ debts for certain types of taxes specified
                                                                                 in 11 U.S.C. §§ 507(a)(8)( C),
                                                                                 523(a)(1)(B), or 523(a)(1)(C) to the
                                                                                 extent not paid in full under the plan;




                                                                                      For more information, see page 2>


Form 3180W                                                   Chapter 13 Discharge                            page 1
Case 13-14510-KHK         Doc 55 Filed 01/12/19 Entered 01/13/19 00:23:11              Desc Imaged
                               Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                  ♦ debts for restitution, or damages,
      decided or will decide are not discharged              awarded in a civil action against the
      in this bankruptcy case;                               debtor as a result of malicious or willful
                                                             injury by the debtor that caused
                                                             personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,             death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                           ♦ debts for death or personal injury
                                                             caused by operating a vehicle while
    ♦ some debts which the debtors did not                   intoxicated.
      properly list;

                                                      In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §            creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment        is also liable on the debt, such as an insurance
      or other transfer is due after the date on      company or a person who cosigned or
      which the final payment under the plan          guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases             This information is only a general
      made after the bankruptcy case was filed if      summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of        exceptions exist. Because the law is
      incurring the debt was practicable but was       complicated, you should consult an
      not obtained;                                    attorney to determine the exact effect of
                                                       the discharge in this case.




Form 3180W                               Chapter 13 Discharge                         page 2
      Case 13-14510-KHK                Doc 55 Filed 01/12/19 Entered 01/13/19 00:23:11                               Desc Imaged
                                            Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 13-14510-KHK
Ivone Angeli Weber                                                                                         Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: jonesar                      Page 1 of 2                          Date Rcvd: Jan 10, 2019
                                      Form ID: 3180W                     Total Noticed: 14


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 12, 2019.
db             +Ivone Angeli Weber,    5505 Seminary Rd, Apt 1919N,    Falls Church, VA 22041-2955
12258245       +1661 Worthington Road, Ste. 100,     West Palm Beach, FL 33409-6493
12136888       +ALTAIR OH XIII, LLC,    C O WEINSTEIN, PINSON, AND RILEY, PS,     2001 WESTERN AVENUE, STE 400,
                 SEATTLE, WA 98121-3132
12018326       +Citi Retail Services,    2859 Paces Ferry Road,    Suite 900,   Atlanta, GA 30339-6206
12018329       +McCabe Weisberg & Conway,    4021 University Drive,    Suite 202,    Fairfax, VA 22030-3408
12047605        OneWest Bank, FSB,    PO Box 829009,    Dallas, TX 75382-9009

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +Fax: 407-737-5634 Jan 11 2019 04:26:40      Ocwen Loan Servicing, LLC,    1661 Worthington Road,
                 Suite #100,   WEST PALM BEACH, FL 33409-6493
12018324        EDI: AFNIRECOVERY.COM Jan 11 2019 08:08:00      Afni, Inc.,   1310 Martin Luther King Dr,
                 PO Box 3427,   Bloomington, IL 61702-3427
12018327        EDI: RMSC.COM Jan 11 2019 08:08:00      GE Capital Retail Bank,   PO Box 965004,
                 Orlando, FL 32896-5004
12018328        E-mail/Text: EBN_Notifications@OWB.com Jan 11 2019 03:26:22      Indymac,    P.O. Box 4045,
                 Kalamazoo, MI 49003-4045
12432125        EDI: JEFFERSONCAP.COM Jan 11 2019 08:08:00      JEFFERSON CAPITAL SYSTEMS LLC,    PO BOX 7999,
                 ST CLOUD MN 56302
12018330        E-mail/Text: bnc@nordstrom.com Jan 11 2019 03:25:58      Nordstorm Bank,    P.O. Box 6555,
                 Englewood, CO 80155-6555
12022522       +E-mail/Text: bnc@nordstrom.com Jan 11 2019 03:25:58      Nordstrom fsb,    P.O. Box 6566,
                 Englewood, CO 80155-6566
12179142        EDI: PRA.COM Jan 11 2019 08:08:00      Portfolio Recovery Associates, LLC,    POB 41067,
                 Norfolk VA 23541
                                                                                              TOTAL: 8

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 DEUTSCHE BANK NATIONAL TRUST COMPANY as Trustee fo
cr                 Deutsche Bank National Trust Company
12018325           Bank of America
cr*              ++JEFFERSON CAPITAL SYSTEMS LLC,   PO BOX 7999,   SAINT CLOUD MN 56302-7999
                  (address filed with court: JEFFERSON CAPITAL SYSTEMS LLC,    PO BOX 7999,
                    ST CLOUD, MN 56302-9617)
12260395*         +1661 Worthington Road, Ste. 100,   West Palm Beach, FL 33409-6493
                                                                                                                    TOTALS: 3, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 10, 2019 at the address(es) listed below:
              Brian A. Calub   on behalf of Creditor   Ocwen Loan Servicing, LLC bcalub@mcguirewoods.com,
               ehedges@mcguirewoods.com;cmorella@mcguirewoods.com
              Can Guner    on behalf of Creditor   Deutsche Bank National Trust Company cguner@rasflaw.com,
               cguner@rasflaw.com
              Jeremy Calvin Huang   on behalf of Plaintiff Ivone Pilas Weber jhuang@lawfirmvirginia.com,
               lwoodward@chadwickwashington.com
              Jeremy Calvin Huang   on behalf of Debtor Ivone Angeli Weber jhuang@chadwickwashington.com,
               lwoodward@chadwickwashington.com
     Case 13-14510-KHK         Doc 55 Filed 01/12/19 Entered 01/13/19 00:23:11               Desc Imaged
                                    Certificate of Notice Page 4 of 4


District/off: 0422-9          User: jonesar               Page 2 of 2                  Date Rcvd: Jan 10, 2019
                              Form ID: 3180W              Total Noticed: 14


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Johnie Rush Muncy   on behalf of Creditor    Deutsche Bank National Trust Company jmuncy@siwpc.com,
               bjordan@siwpc.com;dsasser@siwpc.com;ewhite@siwpc.com;mfreeman@siwpc.com;npatel@siwpc.com;bkreferr
               als@siwpc.com;siwbkecf@siwpc.com;siwpc@ecf.courtdrive.com;siwattecf@siwpc.com
              Malcolm Brooks Savage, III    on behalf of Creditor   DEUTSCHE BANK NATIONAL TRUST COMPANY as
               Trustee for INDYMAC INDX MORTGAGE LOAN TRUST 2006-AR7, MORTGAGE PASS-THROUGH CERTIFICATES Series
               2006-AR7 vabecf@logs.com
              Mary F. Balthasar Lake    on behalf of Creditor   DEUTSCHE BANK NATIONAL TRUST COMPANY as Trustee
               for INDYMAC INDX MORTGAGE LOAN TRUST 2006-AR7, MORTGAGE PASS-THROUGH CERTIFICATES Series
               2006-AR7 vabecf@logs.com
              Thomas P. Gorman   ch13alex@gmail.com, tgorman26@gmail.com
              William M. Savage   on behalf of Creditor    Deutsche Bank National Trust Company vabecf@logs.com
                                                                                             TOTAL: 9
